Grason, J.,
delivered the opinion of the Court.
This cause was submitted to the Court below, without the intervention of a jury, and two exceptions were taken by the plaintiffs, one to the rejection of. its four prayers and the other to the overruling its motion to have a separate suit docketed against Jeremiah P. Bartholow, one of the garnishees.
At the argument of the case in this Court it was conceded by the appellants’ counsel that the fourth prayer was properly rejected; so that it is only necessary to consider whether there was error in refusing to grant the instructions asked by the first, second and third.
It appears from the record that the notes, given by Bartholow to John B. Brooke, trustee of Mrs. Martha G-. Brooke, were transferred to W. B. Bowie. At what time this transfer took place the record does not disclose ; but the proof shows that they were delivered , by John B. Brooke, trustee, to either Mrs. Martha G-. Brooke or Baker, within a very short time after they came into his possession, and there is no evidence to show that they had not been transferred to W. B. Bowie before the attachment in *257this case was issued. As these notes were given for a debt due by Barth olow to William Pinkney Brooke, who was then insolvent, the transfer of the indebtedness to his wife was in prejudice of the rights of his then subsisting creditors, and was void as against them so far as she and her trustee were concerned. But the notes were transferred to W. B. Bowie, and lie would be entitled to tbem and to the mortgage given to secure their payment, unless he received them without consideration, or had knowledge that they were given to the trustee of Mrs. Brooke for an indebtedness due to Wm. Pinkney Brooke, and that the transfer of this indebtedness by him to his wife was in prejudice of the rights of his creditors. There is nothing on the face of the notes or mortgage to indicate the real facts of the transaction, nor was any proof whatever offered tending to show that Bowie did not pay value for the notes, or that he had any notice that they were given for a debt due to Wm. Pinkney Brooke, or that the transaction was in prejudice of the rights of Wm. Pinkney Brooke's creditors. It was incumbent upon the plaintiff to adduce proof of these facts, and having failed to do so, the presumption is that Bowie is the bona fide holder of the notes for consideration, and without notice, and the three first prayers of the plaintiff’ were therefore properly rejected.
After all the proof had been offered, and after the prayers had been presented, but before the Court bad delivered its opinion upon them, it appearing from the evidence that Bartholow, if indebted to Wm. Pinkney Brooke, was separately indebted to him and not jointly with the other garnishees, the plaintiff filed a motion to have a separate suit docketed against him. The Court overruled the motion and refused to docket such separate suit. The motion having been made before the case was closed, it was in time, and it was error to overrule it. Where an attachment is laid in the hands of several garnishees, who are severally indebted to the defendant in the attachment, *258or who severally have his property in their possession, the correct practice is to docket separate suits against each garnishee, so that the suit against each may he proceeded with independently of the others. Berry vs. Matthews & Chapman, 13 Md., 558. Section 31 of Article 10, of the Code, provides that, if neither the defendant nor the garnishee, in whose hands an attachment is laid, appear at the return of the attachment, and show sufficient cause to the contrary, the Court shall condemn the property and credits so attached, and award execution thereof. In this case neither the defendant in the attachment nor Bartholow appeared at the return of the attachment, and shewed, cause to the contrary, and therefore the plaintiff was entitled to have condemnation of the credits attached in the hands of Bartholow, and to this end a separate suit ought to have keen docketed against him.
(Decided 4th June, 1874.)
The rulings of the Court helow in the first exception are affirmed, hut upon the second exception its judgment will he reversed, and the cause remanded, in order that a separate suit may he docketed against Jeremiah P. Bartholow, garnishee of Wm. Pinkney Brooke, and then he will have the opportunity of making his defence, if he have any, to a condemnation of credits in his hands.

Judgment reversed and cause remanded.